Kellogg, J.
(dissenting):
Section 177 of the charter of cities of the second class authorizes the common council “ to determine the number of the members of the police department, and the classes or grades into which they shall tbe divided.” I think this should be construed liberally. I do not think the Legislature intended to reserve the exclusive power to fix the number of station house keepers to be maintained in the city of Albany, or to forbid to the common council the right to determine for itself how many the changing needs of the city might require. *372Power to reduce or increase the number of members of the police force and to classify and grade ■ them has such an intimate relation to the needs for station-house keepers that the full benefit of this power can be attained,, it.seems to me, only by holding that the common council has also1 the power to increase or diminish the number of station house keepers;
Smith, J., concurred.
Order affirmed, with ten dollars costs and disbursements.